Citation Nr: 0840650	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for reflex sympathetic dystrophy syndrome 
(RSDS).  The veteran filed a timely Notice of Disagreement 
(NOD) in August 2006 and, subsequently, in January 2007, the 
RO provided a Statement of the Case (SOC).  In April 2007, 
the veteran filed a timely substantive appeal to the Board.  

The veteran also appealed the part of the May 2006 RO 
decision that denied a rating in excess of 10 percent for his 
service-connected depression.  The RO subsequently increased 
that rating to 30 percent and issued a statement of the case.  
Since the veteran's substantive appeal specifically limited 
his appeal to the issue of service connection for RSDS, (see 
VA Form 9 received in April 2007) and there is no 
correspondence that can be construed as a timely substantive 
appeal on the claim for an increased rating, the Board's 
jurisdiction is limited to the claim for service connection.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 
20.302(b) (2008); Roy v. Brown, 5 Vet. App. 554 (1993). 

At the veteran's request, a hearing was held before the Board 
sitting at the RO in June 2008.  A transcript of the hearing 
is of record.  At the hearing, the veteran appeared to raise 
additional claims for service connection and a claim for an 
increased rating.  The Board specifically notes that he 
indicated that he has back, hip, and knee disorders secondary 
to his service-connected residuals of a right ankle injury 
and that the latter disability had increased in severity.  
See Hearing Transcript at 18-20.  The Board refers this 
matter to the RO for clarification and any indicated action.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for reflex sympathetic dystrophy 
syndrome (RSDS).  38 C.F.R. § 19.9 (2008).  The relevant 
evidence is briefly summarized below.

A report of the veteran's March 1996 service entrance medical 
examination shows that clinical evaluation of the veteran's 
lower extremities and musculoskeletal system were normal, 
aside from transverse scars on the upper and lower right leg.

An October 1996 service medical record indicates that the 
veteran injured his right foot while sliding down a set of 
stairs.  He reported that he had inverted his foot and 
subsequently experienced increased pain upon weight bearing.  
The initial diagnosis was foot strain.  The veteran was put 
on physical profile for an ankle disorder in October 1996.  
Subsequent personnel records indicate that the veteran was on 
profile for much of his active service until the date of 
discharge.  The Board notes that service connection is 
currently in effect for residuals of a right ankle injury, to 
include tendinitis, which is rated 10 percent.  However, as 
the veteran appears to be contending, at least in part, that 
his RSDS is associated with or secondary to his right ankle 
disorder, the evidence relating to the right ankle is also 
summarized herein.

A November 1996 service medical record indicates that the 
veteran was evaluated for foot pain, made worse with 
prolonged walking or running.  The assessment was a right 
foot strain with questionable early plantar fasciitis.  

A January 1997 service medical record shows that the veteran 
claimed to be experiencing low back pain after another fall 
down a set of "plane stairs" that had occurred six days 
prior.  He reported neck stiffness, clicking in his right 
ear, and one instance of dizziness since the incident.  The 
assessment was status post fall with neck and lower back pain 
without acute deficits.  

A September 1997 service medical record indicated that the 
veteran suffered a recent right ankle inversion injury with 
plantar flexion.  The diagnosis was a grade II right ankle 
sprain. 

A November 1997 service medical record includes the results 
of an X-ray examination of the right ankle, reported as 
unremarkable.  

A February 1998 service medical record shows that the veteran 
was evaluated for right ankle pain and instability since the 
injury.  An air cast and physical therapy had not alleviated 
the problem.  The pain was located in the lateral and medial 
sides of the ankle.  There was also heel pain.  The 
assessment was status post right ankle sprain, with symptoms 
of ankle weakness and instability.  

A July 1998 service medical record indicates that the veteran 
complained of a grinding sensation in his lateral hip.  The 
assessment was right hip tendinitis.  Treatment included ice 
applied to the right hip and Motrin.

A July 1998 service medical record reveals the veteran was 
evaluated for a lack of stability in his ankle.  The 
diagnosis was chronic instability of the right ankle probably 
secondary to peroneal muscle weakness.

An August 1998 service medical record includes the results of 
MRI and X-ray examinations of the right ankle, which were 
normal.

A June 1999 service medical record indicates that an 
operation was performed on the veteran's right ankle.  During 
the procedure, an interior lateral portal was placed for 
exploration, and an extensive soft tissue scar was noticed 
anteriorally and medially.  A 2.9 full radius shaver was 
placed and the soft tissue scar was debrided until clear 
visualization of the talus and plafond was observed.  No 
osteochondral lesions were seen.  The postoperative diagnosis 
was soft tissue impingement syndrome.  

An October 1999 service medical record includes findings of a 
Service Medical Board.  It was noted that the veteran had 
been diagnosed with chronic anterolateral soft tissue 
impingement of the right ankle.  Reviewing the veteran's 
medical history, the Service Medical Board found that the 
veteran's prognosis was poor given his lack of any signs of 
improvement despite aggressive physical therapy and 
orthopedic surgical intervention. 

A November 1999 service medical record reflects that the 
veteran had sustained torn ligaments in his right ankle, was 
unable to walk without assistance, and suffered severe pain.  
The provisional diagnosis was right ankle ligament damage.  

A December 1999 rating decision determined that the veteran 
was entitled to vocational rehabilitation.  In support of 
that decision, the Albuquerque Regional Office indicated that 
the veteran suffered pain and instability in his right ankle, 
had been on an active duty profile since June 1999, and had 
not shown any signs of improvement despite aggressive 
physical therapy.  

A March 2000 service medical record shows that the veteran 
sought treatment for back problems of two and a half years 
duration.  He reported having pain in the low back, mid-back, 
and both shoulders, plus intermittent numbness of the right 
leg and intermittent tingling in the left leg.  No shooting 
pains, bowel/bladder incontinence, or gait disturbance were 
noted.  The veteran described a pulsating or throbbing 
sensation that interfered with his ability to sleep, and said 
that his mid-back pain was a "white hot" sensation akin to 
being pierced with a fishhook.  The assessment was back pain, 
probably due to the veteran's weight and bad posture.  

Upon an August 2000 VA medical examination, the veteran 
stated that, amongst other disorders, he had both right knee 
and low back pain.  He indicated that each disorder began 
after injuries sustained in separate falls that occurred 
while he was using crutches due to his ankle disability.  The 
examiner diagnosed residuals of a right ankle injury with 
secondary tendinitis; residuals of a left ankle injury; 
mechanical low back pain; mild anterior cruciate ligament 
chronic sprain; gastritis secondary to non-steroid anti-
inflammatory drug use; bilateral wrist arthralgias; and 
chemical exposure. 

An October 2000 rating decision, in part, granted service 
connection for residuals of a right ankle injury with 
tendinitis, evaluating the disorder at 10 percent; and denied 
service-connection for mechanical back pain, stating that 
pain was not a disability for which service connection could 
be granted.  The RO also denied the veteran's claim for 
service connection for a right knee disability, noting that 
the evidence did not indicate that this disorder either 
occurred in or was caused by service.  

A March 2005 VA medical record includes a notation that the 
veteran was diagnosed with "RSD".

At the June 2008 Board hearing, the veteran testified that he 
was diagnosed provisionally with Reflex Sympathetic Dystrophy 
Syndrome during service in 1998 and that the diagnosis was 
confirmed in 2000.  See Hearing Transcript at 20-21.  The 
veteran reported that he has had two "dystrophies" of the 
ankle; one during service and the other after discharge, for 
which he has been treated at the William Beaumont Medical 
Center and, subsequently, at the VA hospital in Muskogee, 
Oklahoma.  See id. at 21-22.  He also noted that his doctors 
were advising him that his condition was now CSR or chronic 
reflex sympathy.  See id. at 22.  In describing the 
symptomatology of this latter disorder, the veteran described 
a skin rash that precluded him from wearing restrictive 
clothing, see id. at 19, and that the condition manifested 
itself mainly through pain in his ankle, which would run up 
to about an inch below his kneecap.  See id. at 27.  The 
veteran also testified that he believed that his right ankle 
disorder caused knee, back, and hip pains (see introduction, 
above, regarding raised claims for secondary service 
connection) but from the transcript, it is also apparent that 
he claimed that his multiple joint pain is due to the 
disability at issue (reflex sympathetic dystrophy syndrome).  
See id. at 18-20.

The veteran has indicated that he is receiving ongoing 
treatment for multiple disorders, to include a disease that 
has been diagnosed as reflex sympathetic dystrophy syndrome 
or "chronic reflex sympathy".  The most recently dated 
medical record in the claims file indicating such evaluation 
or treatment is a March 2005 VA medical record, which 
contains a diagnosis of RDS (reflex dystrophy syndrome).  In 
accordance with the VA's duty to assist in obtaining evidence 
necessary to substantiating his claim, the Board finds that 
all medical records dated after March 2005 should be obtained 
and associated with the claims file.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2008).

The Board also finds that there is a duty to provide a 
neurological examination to determine whether the veteran has 
reflex sympathetic dystrophy or a similar disorder and if so 
whether it began during service or is causally linked to any 
incident of service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  See also 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  As the veteran is also apparently 
claiming that the disability at issue may be due, in part, to 
his service-connected residuals of a right ankle injury, the 
examination should include an opinion as to whether his right 
ankle disability caused or aggravated his reflex sympathetic 
dystrophy.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 
Vet. App. 439 (1995) (secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder)).  It is 
pertinent to note that, while the RO has not addressed the 
question of secondary service connection, with multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability (as in this case), they 
constitute the same claim.  See Robinson v. Mansfield, .21 
Vet. App. 545 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), the AMC/RO must 
notify the veteran of what information and 
evidence are needed to substantiate his 
original claim of entitlement to service 
connection for reflex sympathetic 
dystrophy syndrome on both direct and 
secondary bases.  

The veteran must be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection, to include providing 
him with a copy of 38 C.F.R. § 3.310 and 
the amendment to that regulation, 
effective October 10, 2006.

In addition, the AMC/RO should request 
that the veteran furnish written 
authorization to permit the AMC/RO to 
obtain all pertinent medical treatment 
records.

Regardless of the veteran's response, the 
AMC/RO should seek to obtain all medical 
records regarding any treatment occurring 
after March 2005 at both the William 
Beaumont Medical Center and the VA 
hospital in Muskogee, Oklahoma, and 
associate said records with the claims 
file.  

2.  The veteran's claims file, including a 
copy of this Remand and any evidence 
procured because of this Remand, should be 
sent to a VA physician for a neurology 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, an interview with the veteran, a 
physical examination and any tests that 
are deemed necessary, the physician must 
address the following:

(a) Does the veteran meet the 
diagnostic criteria for reflex 
sympathetic dystrophy syndrome or a 
similar disorder manifested by joint 
pain, muscle pain and/or skin lesions?

(b) Is it at least as likely as not (50 
percent or greater probability) that 
any reflex sympathetic dystrophy 
syndrome or any similar disorder that 
may be present began during service or 
is otherwise linked to any incident of 
service?

(c) If the veteran has a current 
diagnosis of  reflex sympathetic 
dystrophy syndrome or any similar 
disorder, is it at least as likely as 
not (50 percent or greater probability) 
that it was caused or aggravated by his 
service- connected residuals of a right 
ankle injury with tendinitis?  

If the veteran has a current diagnosis 
of reflex sympathetic dystrophy 
syndrome (RSDS) or any similar 
disorder, to the extent that is 
possible, the examiner is requested to 
distinguish symptoms and functional 
impairment attributable to RSDS from 
his service-connected residuals of a 
right ankle injury.

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

If the veteran has reflex sympathetic 
dystrophy syndrome or a similar disorder 
that was aggravated by his service-
connected residuals of a right ankle 
injury with secondary tendinitis, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level such (e.g., 
slight to moderate, moderate to severe) 
before the onset of aggravation.

3.  Thereafter, the veteran's claim must 
be re-adjudicated based on all of the 
evidence of record and all governing legal 
authority.

If the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with an 
SSOC, which should include 38 C.F.R. § 
3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




